id office uilc cca_2009110516582903 ------------- number release date from ----------------- sent thursday november pm to -------------------------- cc -------------------- subject cdp case where snod was returned to service unclaimed ------------- - if the record reflects that the service properly mailed the statutory notice taxpayers may challenge the existence or amount of their underlying liability during a cdp hearing if the taxpayer did not receive a statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability c b of deficiency to the taxpayer then a presumption of regularity delivery and receipt arises see eg 114_tc_604 bailey v commissioner t c memo see also generally 530_f2d_781 presumption of regularity supports official acts of public officials and in absence of contrary evidence courts presume they have properly discharged official duties i r c however when a statutory_notice_of_deficiency is returned to the service unclaimed the presumption of regularity delivery and receipt can be rebutted by credible testimony in tatum that denies receipt see eg tatum v commissioner t c memo a denial of receipt and evidence that the postal service returned the notice_of_deficiency after only one attempt at delivery was sufficient to rebut the presumptions of delivery and receipt if the recipient does not claim the certified mail within five days in contrast in cyan v commissioner t c memo a statutory_notice_of_deficiency was returned to the service unclaimed the service brought forth evidence that postal employees place a form_3849 in mailboxes to notify recipients of their receipt of certified mail the post office issues another form_3849 to the recipient the service also brought forth evidence that the stamps placed on the envelope returned to the service indicated the petitioner did not pick up the statutory_notice_of_deficiency after receiving two notifications to do so based on this evidence the tax_court found that the petitioner had refused delivery of the statutory_notice_of_deficiency and his refusal precluded him from challenging liability under sec_6330 id similarly when a statutory_notice_of_deficiency was returned to the service unclaimed with an envelope indicating that delivery had been attempted three times the tax_court found sec_6330 precluded the taxpayer from challenging his underlying liability during his cdp hearing casey v commissioner t c memo in your case if the taxpayer brings forward credible_evidence that he did not receive the statutory_notice_of_deficiency then the taxpayer may challenge his underlying liability during his cdp hearing this credible_evidence should be in addition to the fact that statutory_notice_of_deficiency was returned to the service as unclaimed offers no additional information to rebut the presumption of regularity delivery and receipt then sec_6330 precludes the taxpayer from challenging underlying liability during the cdp hearing if the taxpayer please let me know if you would like to discuss this further
